

EXHIBIT 10.38.4
 
CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY
FILED WITH THE COMMISSION.***
 
MARKETING AND PROMOTION AGREEMENT
 
THIS MARKETING AND PROMOTION AGREEMENT (this “Agreement”) is entered into and
effective as of this 8th day of September, 2005 (the “Effective Date”), by and
between KING PHARMACEUTICALS, INC., a Tennessee corporation (“King”), and INYX,
INC., a Nevada corporation (“Inyx”).
 
WHEREAS, King owns certain technology and proprietary materials related to the
drugs Intal and Tilade;
 
WHEREAS, Inyx is a developer and manufacturer of pharmaceutical aerosol
products; and
 
WHEREAS, the parties have entered that certain Collaboration Agreement, dated as
of the date hereof (the “Collaboration Agreement”), for the purpose of pursuing
a collaboration relating to the development, marketing, and promotion of
Products (as defined herein);
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.
DEFINITIONS

 

 
(a)
Definitions. (b) Unless otherwise specifically defined in this Agreement, each
capitalized term used herein will have the meaning assigned to such term in the
Collaboration Agreement.

 

 
(c)
In addition to the terms defined elsewhere herein, as used in this Agreement,
the following terms have the meanings specified below when used in this
Agreement:

 
“Agreement” means this Agreement, together with all appendices, exhibits, and
schedules referenced herein or attached hereto, and as the same may be amended
or supplemented from time to time hereafter pursuant to the provisions hereof.
 
“Baseline Amounts” has the meaning set forth in Section 8.1(a)(i).
 
“Collaboration Agreement” has the meaning set forth in the recitals.
 
“Commercially Reasonable Efforts” means efforts and resources normally used by a
party for a product owned by it or to which it has rights, which product is of
similar market potential at a similar state in its development or product life,
taking into account issues of safety, efficacy, product profile, the
competitiveness of the marketplace, the proprietary position of the product, the
regulatory structure involved, the profitability of the applicable products, and
other relevant commercial factors.
 
CONFIDENTIAL TREATMENT


--------------------------------------------------------------------------------




“Copromotion Date” has the meaning set forth in Section 3.2.
 
“Detail(s)” or “Detailing” means a face-to-face contact by a sales
representative with a Physician, for the primary purpose of delivering a sales
message related to the Products, during which time the Product is discussed for
either the longest period of time during the contact or, at a minimum, discussed
no less than the second longest period of time during the contact. Further, the
discussion of the Product must be specific to include at a minimum the Product
name, FDA or Regulatory Authority by country approved indication, key attribute
tied to a patient benefit, and a request by the sales representative that the
Physician prescribe the Product for an appropriate patient type.
 
“Detail Cost” means the fully allocated cost per Detail to be established by the
AMC each year and included in the Marketing Plan and Budget for such year. For
purposes hereof, “fully allocated” shall include all costs associated with
Details, including salaries, bonuses, and benefits (including automobile
expenses) of sales representatives, allocations of sales managers with respect
to oversight of Detailing, the fully allocated cost of services overhead
directly related to Details, and allocation of all administrative and general
expenses directly related to Details. Detail Costs shall be determined by GAAP,
applied on a consistent basis.
 
“Details Shortfall” has the meaning set forth in Section 8.3.
 
“Effective Date” has the meaning set forth in the recitals.
 
“Electing Party” has the meaning set forth in Section 8.3.
 
“Excess Details” has the meaning set forth in Section 8.3.
 
“Exaeris” has the meaning set forth in Section 2.3.
 
“Initiation Date” means the later to occur of (i) the Regulatory Approval of the
NDA, or foreign counterpart, for a particular Product or (ii) the Copromotion
Date.
 
“Inyx” has the meaning set forth in the recitals.
 
“Inyx Detail Report” has the meaning set forth in Section 3.4.
 
“King” has the meaning set forth in the recitals.
 
“King Detail Report” has the meaning set forth in Section 4.3(a).
 
“King Summary Sales Report” has the meaning set forth in Section 4.3(b).


CONFIDENTIAL TREATMENT

2

--------------------------------------------------------------------------------




“Marketing Data” has the meaning set forth in Section 4.1(b).
 
“Marketing Materials” has the meaning set forth in Section 5.2(a).
 
“Minimum Targeted Details” has the meaning set forth in Section 8.3.
 
“Nonelecting Party” has the meaning set forth in Section 8.3.
 
“Nonperforming Party” has the meaning set forth in Section 9.5(a).
 
“Offset Amount” has the meaning set forth in Section 8.2(c).
 
“PDMA” means the Prescription Drug Marketing Act, as amended, and the
implementing rules and regulations thereunder.
 
“Performing Party” has the meaning set forth in Section 9.5(a).
 
“Physicians” means primary care physicians (i.e., general practitioners, family
practitioners, internal medicine physicians, and doctors of osteopathy),
allergists, pediatricians, pulmonologists, and other prescribers of asthma
therapy, including allied health professionals such as physician assistants and
nurses, and consistent with the Marketing Plan and Budget, in each case who are
authorized by applicable law to prescribe the Products.
 
“Primary Detail(s)” means a Detail with respect to a Product during which such
Product is in the first position of the sales call and discussion of such
Product takes up no less than two thirds of the time of the entire sales call.
 
“Subject Quarter” has the meaning set forth in Section 8.3.
 
“Term” has the meaning set forth in Section 9.1.
 
“Trademark” means any trademarks and trade names, whether or not registered, and
any trademark applications, registrations, renewals, extensions, or
modifications thereto in the Territory together with all goodwill associated
therewith, trade dress, and packaging that are applied to or used with Products,
and any promotional materials relating thereto.
 

 
1.2
Interpretation. When a reference is made in this Agreement to Articles,
Sections, Exhibits, or Schedules, such reference will be to an Article or
Section of or Exhibit or Schedule to this Agreement unless otherwise indicated.
The headings contained in this Agreement are for reference purposes only and
will not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include,”“includes,” or “including” are used in this
Agreement, they will be deemed to be followed by the words “without limitation.”
Unless the context otherwise requires, (i) “or” is disjunctive but not
necessarily exclusive, (ii) words in the singular include the plural and vice
versa, and (iii) the use in this Agreement of a pronoun in reference to a party
hereto includes the masculine, feminine, or neuter, as the context may require.
The Schedules and Exhibits hereto will be deemed part of this Agreement and
included in any reference to this Agreement. This Agreement will not be
interpreted or construed to require any Person to take any action, or fail to
take any action, if to do so would violate any applicable law.

 
CONFIDENTIAL TREATMENT

3

--------------------------------------------------------------------------------




2.
GRANT OF RIGHTS TO INYX

 

 
2.1
Copromotion Rights. King hereby grants to Inyx and its Affiliates, on a
non-exclusive basis, together with King and its Affiliates, the right to promote
the Products in the Territory during the Term of this Agreement, upon and
subject to the terms and conditions set forth in this Agreement; provided that
the license to promote a particular Product will only be effective on the
Initiation Date of such Product in the applicable country of the Territory in
which such Product has received Regulatory Approval and only for so long as such
Product has Regulatory Approval in such country. The parties acknowledge and
agree that, during the Term, the license granted to Inyx under Section 4.1 of
the Collaboration Agreement will include a non-exclusive right under the
Technology and Patent Rights to sell, offer for sale, and import the Products in
the Territory, subject to the terms of this Agreement and the Collaboration
Agreement.

 

 
2.2
Trademark.

 

 
(a)
Required Use and Compliance. Inyx will promote the Products only under the
Trademarks, which as of the Effective Date are listed on Schedule 2.2 attached
hereto, which schedule will be updated from time to time during the Term.

 

 
(b)
Validity of Trademarks. Inyx acknowledges that King will have sole and exclusive
ownership of all right, title, and interest on a worldwide basis, with full
rights to license or sublicense, subject to the licenses granted Inyx hereunder,
in and to any and all Trademarks. Inyx understands and agrees that it will not
have, assert, or acquire any right, title, or interest in or to any of the
Trademarks.

 

 
(c)
Use of Trademarks. In connection with the subject matter hereof, Inyx will
maintain quality standards for all of its uses of the Trademarks in connection
with the Products that are substantially equivalent to or, at King’s option,
stricter than those standards used by King in connection with its promotion of
the Products. Subject to the foregoing, Inyx acknowledges and agrees that King
has the right, at any time, to modify or supplement such quality standards and
that Inyx must implement such new standards or changes following receipt of
notice of such additions or changes. In order to determine whether Inyx is in
compliance with this Section 2.2(c), at the reasonable written request of King,
and at Inyx’s expense, Inyx: (i) will provide King with copies, photographs, or
representative samples of its advertising copy, promotional materials, or other
materials bearing any of the Trademarks; and (ii) upon reasonable notice and
during normal business hours, will provide to King or its representatives access
to Inyx’s premises. Inyx covenants and agrees that it will not use any
Trademarks in connection with any goods or products other than the Products,
notwithstanding that such goods or products are dissimilar to the Products or
have a different use.

 
CONFIDENTIAL TREATMENT

4

--------------------------------------------------------------------------------





 
2.3
Sublicensee. The parties acknowledge that Inyx may sublicense its rights granted
hereunder to Exaeris Inc. (“Exaeris”); provided that Exaeris agrees, in writing,
to be bound by the terms of this Agreement and the applicable terms of the other
Collaboration Documents, including the confidentiality and assignment provisions
thereof; and provided further that the right to sublicense to Exaeris will
immediately terminate at such point as Exaeris is no longer a wholly owned
subsidiary of Inyx. As of the Effective Date, Inyx represents and warrants that
Exaeris is a wholly owned subsidiary of Inyx. Inyx acknowledges and agrees that,
as provided in Section 4.2 of the Collaboration Agreement, Inyx will remain
liable for all obligations, including obligations to perform, under this
Agreement and for all actions of Exaeris under such sublicense. Notwithstanding
such sublicense, Exaeris will not be deemed a third party beneficiary under this
Agreement.

 
3.
RESPONSIBILITIES OF INYX

 

 
3.1
Promotion by Inyx. (a) With respect to each Product, commencing as of the
Initiation Date relating to such Product and continuing throughout the Term,
Inyx will use its Commercially Reasonable Efforts to promote such Product in the
Territory in accordance with the then current Marketing Plan and Budget. The
nature of the promotion of the Products required as part of Inyx’s promotion
obligations hereunder will be determined by the AMC and set forth in
then-current Marketing Plan and Budget, but such obligations may include the
following:

 

 
(i)
Detailing the Products to Physicians in the Territory;

 

 
(ii)
meeting targeted and minimum quarterly Detail requirements; and

 

 
(iii)
attendance at specified medical conventions to promote the Products.

 

 
(b)
Until the AMC determines otherwise, all Details that Inyx is required to perform
pursuant to this Article 3 shall be Primary Details with respect to Intal.

 

 
(c)
In performing its duties hereunder, Inyx will, and will cause its employees and
the employees of its relevant Affiliates to, comply with all regulatory,
professional, and legal requirements, including the FDA’s regulations and
guidelines concerning the advertising of prescription drug products, the
American Medical Associations’ Guidelines on Gifts to Physicians, the PhRMA
Guidelines for Marketing Practices, and the ACCME Standards for Commercial
Support of Continuing Medical Education, which may be applicable to the services
(including the warehousing, handling, and distribution of the Products and
Products samples) to be provided by Inyx hereunder. No employee of Inyx or of
any of its relevant Affiliates will make any representation, statement,
warranty, or guaranty with respect to the Products that is not consistent with
current labeling of the Products or promotional materials approved by the AMC,
that is deceptive or misleading, or that disparages the Products or the good
name, good will, or reputation of King. Inyx represents and warrants that its
services hereunder will be provided in a professional, ethical, and competent
manner.

 
CONFIDENTIAL TREATMENT

5

--------------------------------------------------------------------------------





 
3.2
Inyx Sales Force. Inyx agrees that, immediately after the Effective Date, Inyx
or its Affiliates will begin developing a specialty sales force for purposes of
fulfilling its obligations hereunder consisting of at least *** field sales
representatives and ancillary sales support staff. Without limiting the
obligations to use Commercially Reasonable Efforts, Inyx must demonstrate to the
reasonable satisfaction of the AMC, as evidenced by written approval from the
AMC, that such sales force has been developed and fully organized and has
completed a core training program on the Products conducted by King, as well as
sales effectiveness training conducted by King under guidelines agreed by the
AMC. After Inyx has demonstrated the foregoing, Inyx may begin Detailing the
Products. Beginning on the date of the first such Detail (such date, the
“Copromotion Date”), and continuing thereafter throughout the Term, Inyx agrees
that it will have at least *** field sales representatives and ancillary sales
support Detailing the Products and conducting other active promotion in the
Territory, except as otherwise agreed to by the parties.

 

 
3.3
Costs of Inyx Sales Force. (a) Until the Copromotion Date, except as agreed to
by the parties, and subject to the terms and conditions of this Agreement, Inyx
will be solely responsible for the costs and expenses of establishing and
maintaining Inyx’s (and its Affiliates’) sales force of the size required by
Section 3.2, and conducting Inyx’s other activities under this Agreement;
following the Copromotion Date, such costs and expenses of Inyx will be deemed
Collaboration Costs. Notwithstanding the foregoing, Inyx will pay incentive
compensation to its sales representatives having primary responsibility for
Detailing the Products with respect to sales of the Products in the Territory in
accordance with Inyx’s incentive compensation plans for its own products, it
being understood that Inyx will determine the target payout for the Products in
a manner consistent with the way in which it determines the target payouts for
prescription drug products of comparable commercial potential. In connection
with the development of Inyx’s sales force, (i) all training will be conducted
in accordance with Section 5.1, (ii) the content and strategic direction of any
training provided by Inyx that relates specifically to the Products will be
coordinated with the AMC, and (iii) all costs with respect to training Inyx’s
sales force with respect to the Products will be deemed Collaboration Costs.

 
CONFIDENTIAL TREATMENT

6

--------------------------------------------------------------------------------





 
(b)
To the extent practicable, all written, electronic, and visual communications
provided to any of Inyx’s (and its Affiliates’) sales representatives regarding
strategy, positioning, or selling messages for the Products will, at the request
of the AMC, be subject to review by the AMC in accordance with Section 5.2(a).

 

 
3.4
Inyx Detail Reports. Commencing on the Initiation Date and throughout the Term,
Inyx will provide the AMC and King with a report (each an “Inyx Detail Report”)
within thirty (30) calendar days after the end of each Calendar Quarter, with
the first such report due for the Calendar Quarter during which the Initiation
Date occurs, setting forth the following information regarding the efforts of
Inyx’s sales representatives in promoting and Detailing the Products during the
preceding quarter (or part thereof): (i) the number of Details made and recorded
by Inyx’s standard record keeping procedures, and approved by the AMC, based on
data recorded by the sales representatives; (ii) the names and addresses of the
Physicians called upon and the date of the Detail; (iii) the percentage of
Physicians Detailed who were provided with samples of the Products; (iv) the
actual number of such samples delivered on each Detail and the dates of such
delivery; (v) a breakdown of all information required to be contained in each
report on an individual sales representative and aggregate basis; and (vi) such
other information as may be required in the then current Marketing Plan and
Budget. Each such Inyx Detail Report will be in an electronic format and in hard
copy form. Inyx will also provide King on-request access to all call reporting
data at the lowest level of information content, through file extraction or
electronic query, Detailing and sampling data at the Physician-sales
representative level, including such measures as prescriptions, decile, target
status, products Detailed, order of the Detail, products, and quantity sampled.
This data shall be in the electronic format readily used by analytic functions
such as market research or business analysis.

 
4.
RESPONSIBILITIES OF KING

 

 
4.1
Marketing by King. (a) With respect to each Product, commencing as of the
Initiation Date relating to such Product and continuing throughout the Term,
King will use its Commercially Reasonable Efforts to market and promote the
Products in the Territory in accordance with the then current Marketing Plan and
Budget. The nature of the promotion of the Products required as part of King’s
marketing obligations hereunder will be determined by the AMC and set forth in
then-current Marketing Plan and Budget, but such obligations may include the
following:

 

 
(i)
marketing and promoting the Products to Physicians in the Territory;

 
CONFIDENTIAL TREATMENT

7

--------------------------------------------------------------------------------





 
(ii)
meeting targeted and minimum quarterly Detail requirements; and

 

 
(iii)
attendance at specified medical conventions to promote the Products.

 
All costs and expenses associated with the foregoing and with the support
described in Section 4.1(b) will be deemed Marketing Costs and, as such,
Collaboration Costs.
 

 
(b)
In addition, King will provide the following marketing support for the Products:
(i) direct marketing to Physicians that are high-potential primary care
prescribers; and (ii) development and maintenance of a marketing database, which
includes contract information, response data, behavioral data, demographic data,
and attitudinal data (collectively, “Marketing Data”). King will provide Inyx
with access to the Marketing Data, including all primary and secondary market
data and research, and historical data as may be reasonably requested by Inyx;
provided, however, that the sharing of any purchased data by King with Inyx will
be subject to the approval of the data sources; and provided further that all
such Marketing Data will be deemed the Confidential Information of King.

 

 
(c)
In performing its duties hereunder, King will, and will cause its employees and
the employees of its relevant Affiliates to, comply with all regulatory,
professional, and legal requirements, including the FDA’s regulations and
guidelines concerning the advertising of prescription drug products, the
American Medical Associations’ Guidelines on Gifts to Physicians, the PhRMA
Guidelines for Marketing Practices, and the ACCME Standards for Commercial
Support of Continuing Medical Education, which may be applicable to the services
(including the warehousing, handling, and distribution of the Products and
Products samples) to be provided by King hereunder. No employee of King or of
any of its relevant Affiliates will make any representation, statement,
warranty, or guaranty with respect to the Products that is not consistent with
current labeling of the Products or promotional materials approved by the AMC,
that is deceptive or misleading, or that disparages the Products. King
represents and warrants that its services hereunder will be provided in a
professional, ethical, and competent manner.

 

 
4.2
Costs of King Sales Force. (a) From the Effective Date, except as agreed to by
the parties and subject to the terms and conditions of this Agreement, to the
extent King elects to have a sales force, King will be solely responsible for
the costs and expenses of establishing, maintaining, and training such sales
force of King (and its Affiliates); provided that all such costs and expenses
incurred will be deemed Collaboration Costs. In connection with the foregoing,
(i) such training will be conducted in accordance with Section 5.1 and (ii) the
content and strategic direction of any training provided by King that relates
specifically to the Products will be coordinated with the AMC.

 
CONFIDENTIAL TREATMENT

8

--------------------------------------------------------------------------------





 
(b)
To the extent practicable, all written, electronic, and visual communications
provided to any of King’s (and its Affiliates’) sales representatives regarding
strategy, positioning, or selling messages for the Products will, at the request
of the AMC, be subject to review by the AMC in accordance with Section 5.2(a).

 

 
4.3
King Detail and Sales Reports. (a) Commencing on the Initiation Date and
throughout the Term, if King elects to establish, and at such time as King has
established, a sales force, King will provide the AMC and Inyx with a report
(each a “King Detail Report”) within thirty (30) calendar days after the end of
each Calendar Quarter, with the first such report due for the Calendar Quarter
during which such sales force has been established, setting forth the following
information regarding the efforts of King’s sales force in promoting and
Detailing the Products during the preceding quarter (or part thereof): (i) the
number of Details made and recorded by King’s standard record keeping
procedures, and approved by the AMC, based on data recorded by the sales
representatives; (ii) the names and addresses of the Physicians called upon;
(iii) the percentage of Physicians Detailed who were provided with samples of
the Products; (iv) the average number of such samples delivered on each Detail;
(v) a breakdown of all information required to be contained in each report on an
individual sales representative and aggregate basis; and (vi) such other
information as may be required in the then current Marketing Plan and Budget.
Each such King Detail Report will be in an electronic format and in hard copy
form.

 

 
(b)
Commencing on the Initiation Date and throughout the Term, within fifteen (15)
days after the end of each month, King will provide to the AMC and Inyx a
summary report (each a “King Summary Sales Report”) setting forth the gross
sales of the Products in the Territory for such month, the gross sales of the
Products in the Territory since January 1 of such year, and the itemized
deductions taken in calculating all Net Sales with respect to such gross sales,
the Net Sales of the Products in the Territory for such month, and the Net Sales
of the Products in the Territory since January 1 of such year. All reports
required by this Section 4.3(b) will be provided to the AMC and Inyx either by
facsimile or transmitted electronically, in each ease with a confirmation copy
sent by mail.

 

 
(c)
Commencing on the Initiation Date and throughout the Term, King will furnish to
the AMC and Inyx, within thirty (30) calendar days after the end of each
Calendar Quarter (including the final Calendar Quarter), a report setting forth
in reasonable detail the calculation of the total Net Sales of Products in the
Territory for such Calendar Quarter in a form approved by the AMC.

 
CONFIDENTIAL TREATMENT

9

--------------------------------------------------------------------------------





 
4.4
Shipment, Billing of the Product. King (and its Affiliates) will have the sole
responsibility for the shipment, distribution, warehousing, billing, and order
confirmation of all Products and for the collection of receivables resulting
from sales of the Products in the Territory. AMC may make recommendations to
King from time to time regarding the price of and pricing strategies for the
Products during the Term, including, without limitation, price increases and
decreases and the timing thereof; provided, however, that King will have the
sole authority to determine the price of the Products during the Term, including
price increases and decreases and the timing thereof. During the term of the
Manufacturing and Supply Agreement, the manufacture of the Products and Product
samples will be in accordance with the terms of such agreement, and Inyx will
ensure that adequate quantities of the Products and Product samples are
available to meet the anticipated demand for the Products and Product samples
during the Term of this Agreement. Thereafter, King will manufacture or cause to
be manufactured the Products and Product samples in accordance with all
applicable laws and will use its Commercially Reasonable Efforts to ensure that
adequate quantities of the Products and Product samples are available to meet
the anticipated demand for the Products and Product samples during the Term of
this Agreement.

 

 
4.5
Product Pricing. King (and its Affiliates) will have sole responsibility for
setting the Product price or offering discounts to customers. The AMC will make
recommendations to King, or its internal pricing committee, on either the
wholesale average costs price or any discount deemed necessary to maintain an
effective market position. King, or its pricing committee, will take such
recommendations under advisement, but King will retain ultimate authority with
regard to price and discounts.

 
5.
TRAINING AND PROMOTIONAL MATERIAL

 

 
5.1
Training. (a) Each of the parties agrees to make its sales representatives
available for training with respect to the marketing and sale of the Products.
The parties agree that King will, subject to the AMC’s approval, be responsible
for developing and conducting training programs for each of Inyx’s and King’s
sales forces, with all costs associated with so developing and conducting to be
deemed Collaboration Costs. Inyx will participate in conducting such training to
the extent requested by King. Training will be carried out at a time that is
mutually acceptable to the parties and will be conducted on an ongoing basis to
assure a consistent, focused promotional strategy. As additional members are
added to the parties’ respective sales forces responsible for marketing or
promoting the Products, training will be given to groups of the newly selected
members.

 

 
(b)
The AMC will decide where the training of each party’s sales representatives
will occur, and the costs of transporting, housing, and maintaining the parties’
respective personnel for such training, to the extent included in the Marketing
Plan and Budget, will be deemed Collaboration Costs. Subject to the oversight of
the AMC, all sales and marketing training materials will be prepared and
supplied by King, and the cost of such training materials will be included as
part of the Collaboration Costs.

 
CONFIDENTIAL TREATMENT

10

--------------------------------------------------------------------------------





 
5.2
Promotional Materials. (a) All written sales, sales training, Detailing aids,
promotional, and advertising materials (“Marketing Materials”) relating to the
Products will be prepared by King, with such materials being consistent with
standards and guidelines approved by the AMC. All Marketing Materials developed
by King will be reviewed and approved in accordance with King’s established copy
clearance process. Upon final approval of all Marketing Materials, King will be
responsible for printing such approved Marketing Materials and providing Inyx
with sufficient copies thereof.

 

 
(b)
In all written or visual materials related to the Products that identify either
of the parties, the parties will be presented and described to the medical
communities (including, for example, the physician, pharmacy, governmental,
reimbursement, and hospital sectors) as joining in the promotion of the Products
in the Territory. All such written and visual materials and all documentary
information, promotional material, and oral presentations (where practical)
regarding the promoting of the Products will state this arrangement and will
display the names and logos of the parties with equal prominence, as permitted
by applicable law.

 

 
(c)
All costs and expenses associated with the preparation and distribution of such
Marketing Materials will be included in the Marketing Plan and Budget and will
be deemed Collaboration Costs.

 

 
(d)
All Marketing Materials will be deemed Improvements and will be subject to the
provisions of Article 5 of the Collaboration Documents.

 
6.
PRODUCT SAMPLES

 

 
6.1
Supply, Storage, and Distribution of Samples. (a) Inyx will provide King, from
time to time on a schedule and in such quantities to be reasonably determined by
the AMC, with samples of the Products to be used by the parties for marketing
and promoting the Products in the Territory. Inyx will ship the samples to one
central warehouse of King, as designated by King, and the risk of loss and
responsibility for handling and warehousing of the samples will pass to King
upon delivery to such warehouse.

 

 
(b)
Inyx and King will be responsible for distributing the samples of the Products
to their respective sales forces in a timely manner. Each party will also be
responsible for securing the return of and reconciling existing sample
inventories from discontinued field sales representatives.

 
CONFIDENTIAL TREATMENT

11

--------------------------------------------------------------------------------





 
(c)
All Products samples provided to King and Inyx sales representatives hereunder
will be accompanied by an appropriate Certificate of Analysis of the Products
specifications and an indication of expiration dating.

 

 
6.2
Use of Samples. (a) Each party will be responsible for accountability and
compliance with the PDMA, and other applicable federal, state, and local laws
and regulations relating to such samples or the distribution of same. Inyx and
King each will be responsible for adherence by its respective sales
representatives to such laws and regulations. Each party or its appointed agents
will have the right to audit the records and/or reports for the Products
samples, as required to be kept by the other party under the PDMA, pursuant to
the provisions of Article 10 of the Collaboration Agreement.

 

 
6.3
Cost of Samples. (a) All costs and expenses associated with the manufacture,
shipment, warehousing, storage, and distribution of Products samples will be
included in the Marketing Plan and Budget and will be deemed Collaboration
Costs.

 
7.
CERTAIN REGULATORY MATTERS

 

 
7.1
Licenses. Each party hereto will, at its sole cost and expense, maintain in full
force and effect all necessary licenses, permits, and other authorizations
required by law, regulation, ordinance, or statute to carry out its duties and
obligations under this Agreement.

 

 
7.2
Regulatory Responsibility. As provided in Article 9 of the Collaboration
Agreement, King will be responsible for all regulatory matters regarding the
Products, subject to AMC oversight; provided, however, that King will provide
Inyx with copies of all communications received from any Regulatory Authority
concerning the Products or any Marketing Materials.

 

 
7.3
Efficacy and Safety Information. King will furnish Inyx with efficacy and safety
information reasonably requested by Inyx to assist Inyx in promoting the
Products to Physicians in the Territory, including relevant clinical and safety
data included in the NDA for the Products and additional information, if any,
related to the efficacy and safety profile of the Products since the Products’
approval by the applicable Regulatory Authority. King will also provide Inyx
with updates to annual reports required to be delivered by King pursuant to this
Agreement. Except for that information that is to be disclosed to Physicians in
connection with conducting Details, such information will be treated as the
Confidential Information of King.

 

 
7.4
Returns. Any Products returned to Inyx will be shipped directly to King’s or its
designee’s nearest facility, with shipping and other direct costs to be deemed
Collaboration Costs. Inyx will incur no liability or any nature in the handling
of such returns unless such Products were stored improperly by Inyx.

 
CONFIDENTIAL TREATMENT

12

--------------------------------------------------------------------------------




8.
NET SALES SHARING AND EXPENSES

 

 
8.1
Net Sales Sharing. (a) From the Effective Date until the Copromotion Date, King
will retain all Net Sales of Products. Following the Copromotion Date, the
parties agree to share the Net Sales in the following manner:

 

 
(i)
with respect to annual Net Sales of Products up to and including the amount for
such Calendar Year set forth in Schedule 8.1 attached hereto (the “Baseline
Amounts”), King will retain *** of the Net Sales, and Inyx will be entitled to
the remaining ***; and

 

 
(ii)
with respect to annual Net Sales of Products above the Baseline Amounts for such
Calendar Year, King will retain *** of the Net Sales, and Inyx will be entitled
to the remaining ***.

 

 
(b)
As provided in Section 4.3(c), following the Initiation Date, King will provide
to the AMC an accounting of all Net Sales received by it with respect to all
Products. Within fifteen (15) days thereafter, the AMC will produce a report
setting forth the calculation of Net Sales and its allocation between the
parties in accordance with this Section 8.1. The report will also set forth the
amount of any payments that King must make to Inyx in order to achieve such
apportionment between the parties. All such payments, subject to Section 8.2(c),
will be made within sixty (60) days following the end of the applicable Calendar
Quarter. As provided in Section 4.4, King will book all Net Sales, and
distribute same to Inyx in accordance with this Section 8.1, and King will be
responsible for all billing and collection activities with respect to Net Sales.

 

 
(c)
All Net Sales incurred in currencies other than U.S. Dollars will be converted
to U.S. Dollars based on the exchange rate quoted in The Wall Street Journal, NY
Edition on the last business day of the applicable Calendar Quarter.

 

 
8.2
Marketing Costs. (a) In accordance with Article 3 of the Collaboration
Agreement, King and Inyx will develop, and the AMC will approve, a Marketing
Plan and Budget, which will include the Collaboration Costs to be incurred by
the parties, including Marketing Costs.

 

 
(b)
Each party understands and acknowledges that all Collaboration Costs incurred by
a party on and after the Effective Date will *** and that each party will submit
the reports with respect to Collaboration Costs required under Article 3 of the
Collaboration Agreement.

 

 
(c)
To the extent the amounts owed to King for Collaboration Costs, including
Marketing Costs, with respect to a particular Calendar Quarter exceed the
amounts owed to Inyx for Collaboration Costs with respect to such Calendar
Quarter (such difference, the “Offset Amount”), King may deduct as credits from
payment of Inyx’s portion of Net Sales due under Section 8.1 such Offset Amount.

 
CONFIDENTIAL TREATMENT

13

--------------------------------------------------------------------------------





 
8.3
Excess Detail Costs. With respect to any Calendar Quarter during the Term at
such time as King has developed a sales force, if a party (the “Electing Party”)
determines, based on the Inyx Detail Reports or the King Detail Reports, as the
case may be, that the other party is failing to conduct the minimum number or
percentage of Details (such minimum, the “Minimum Targeted Details,” and the
difference between such minimum and the number of Details actually conducted,
the “Details Shortfall”) required to be conducted by such other party in such
Calendar Quarter (the “Subject Quarter”) by the Marketing Plan and Budget for
such quarter, then the Electing Party, so long as it has conducted its Minimum
Targeted Details for the Subject Quarter, may elect to conduct a greater number
of Details than the Minimum Targeted Details for such Electing Party (such
greater number of Details, the “Excess Details”) pursuant to the terms of this
Section 8.3. In such event, the Electing Party will notify the other party (the
“Nonelecting Party”) within ten (10) days of the Electing Party’s receipt of the
Inyx Detail Reports or King Detail Reports, as applicable, reflecting the
Details Shortfall. Following such notice, the Nonelecting Party will have until
the end of the Calendar Quarter immediately following the Subject Quarter to
cure its failure by providing a sufficient number of Details to meet the
Nonelecting Party’s Minimum Targeted Details for such immediately following
Calendar Quarter and make up for such Details Shortfall from the Subject
Quarter. If the Nonelecting Party fails to so cure such Details Shortfall within
such time period, the Electing Party may conduct a number of Excess Details in
the next succeeding Calendar Quarter equal to the Details Shortfall of the
Nonelecting Party; and, within thirty (30) days after delivery of notice by the
Electing Party of the Excess Details so conducted, the Nonelecting Party will
pay to the Electing Party an amount equal to the then-current Detail Cost
multiplied by the number of Excess Details. Notwithstanding the foregoing, the
prior approval of the AMC will be required for any payments to an Electing Party
under this Section 8.3 on Excess Details in excess of *** of the Minimum
Targeted Details for such Electing Party for the Subject Quarter. In addition,
at the end of each Calendar Year, the AMC, after review of the Details conducted
by, and the Minimum Targeted Details allocated to, each party during such
Calendar Year, may require the Nonelecting Party to pay the Electing Party for
any Excess Details conducted by the Electing Party during such Calendar Year and
not previously reimbursed by the Nonelecting Party.

 
9.
TERM AND TERMINATION

 

 
9.1
Term of Agreement. The term of this Agreement (the “Term”) will commence as of
the Effective Date hereof and will continue until the later of December 31, 2015
and the last date on which any Approved New Product is sold, unless terminated
sooner or extended as provided below.

 
CONFIDENTIAL TREATMENT

14

--------------------------------------------------------------------------------





 
9.2
Termination by Either Party. (a) Each party will have the right to terminate
this Agreement at any time upon written notice to the other party, if such other
party breaches in a material way any of the representations, warranties,
covenants, or agreements set forth in this Agreement or otherwise materially
defaults in the performance of any of its duties or obligations under this
Agreement, which breach or default is not cured within sixty (60) days after
written notice is given to the breaching party specifying the breach or default.

 

 
(b)
Each party may, by written notice delivered to the breaching party, terminate
this Agreement if there are two or more similar or substantially similar
material breaches of this Agreement by the breaching party within any 12-month
period, which termination will be effective thirty (30) days following such
written notice; provided, however, that any failure of a non-breaching party to
exercise this termination right with respect to certain breaches will not be
deemed a waiver of the ability of such non-breaching party to exercise this
right upon any subsequent breach.

 

 
(c)
To the extent permitted by law, each party will have the right to terminate this
Agreement immediately upon notice to the other party, if such other party is
declared bankrupt or insolvent, if there is an assignment for the benefit of
creditors, or if a receiver is appointed or proceedings commenced (and not
dismissed within sixty (60) days), voluntarily or involuntarily, under any
bankruptcy or similar law.

 

 
(d)
Each party will have the right to terminate this Agreement at any time, at will,
upon one (1) year’s prior written notice to the other party.

 

 
9.3
Automatic Termination. This Agreement will automatically terminate upon the
termination or expiration of the Collaboration Agreement.

 

 
9.4
* * *

 

 
9.5
Failure to Meet Detailed Requirements. (a) Notwithstanding any provision in this
Agreement to the contrary, in the event that either party (the “Nonperforming
Party”) fails to perform at least *** of the minimum number of Details such
party is required to perform during any Calendar Year and the other party (the
“Performing Party”) has performed at least *** of the minimum number of Details
it is required to perform during such Calendar Year, such Performing Party will
have sixty (60) days from its receipt of the Nonperforming Party’s final Detail
Report for such Calendar Year to notify the Nonperforming Party that it is in
breach of such obligations, in which event the Nonperforming Party will have the
opportunity to cure such default (in addition to any right to cure under Section
8.3 hereof) by providing a sufficient number of extra Details to make up for
such short fall prior to the end of the first full Calendar Quarter following
the Calendar Quarter in which the Performing Party provides such breach notice
to the Nonperforming Party. In the event the Nonperforming Party fails to so
cure such default, the Performing Party may, by providing written notice within
thirty (30) days after the end of such Calendar Quarter, terminate this
Agreement on sixty (60) days’ prior notice to the Nonperforming Party.

 
CONFIDENTIAL TREATMENT

15

--------------------------------------------------------------------------------





 
(b)
If the Performing Party fails to give timely notice of the Nonperforming Party’s
breach or of termination due to the Nonperforming Party’s failure to cure such
breach in accordance with this Section 9.5, the Performing Party will be deemed
to have waived its rights under this Section 9.5 with respect to such breach;
provided, however, that any such waiver will not be construed as a waiver of
such Performing Party’s rights under this Section 9.5 as to any further breaches
by the Nonperforming Party. Notwithstanding the foregoing, the parties agree
that the Nonperforming Party will not be in breach of its Detailing obligations
for any Calendar Year hereunder if the Nonperforming Party provides at least ***
of the minimum number of Details it is required to perform during such Calendar
Year, and, for purposes of determining whether such *** has been reached, a
Nonperforming Party may include any Excess Details (i) that were performed by
the Performing Party during such Calendar Year pursuant to Section 8.3 and (ii)
for which the Nonperforming Party has paid the Performing Party.

 

 
9.6
Effects of Termination. (a) Neither the termination nor expiration of this
Agreement will release or operate to discharge either party from any liability
or obligation that may have accrued prior to such termination or expiration. Any
termination of this Agreement as provided herein will not be an exclusive remedy
but will be in addition to any remedies whatsoever that may be available to the
terminating party.

 

 
(b)
Notwithstanding the giving of any notice of termination pursuant to this Article
9, each party will continue to fulfill its obligations under this Agreement at
all times until the effective date of any such termination.

 

 
9.7
Actions Upon Termination. Upon the termination or expiration of this Agreement
for any reason, Inyx will immediately cease all of its promotional and Detailing
activities for the Products, discontinue any use of the Trademarks, and return
to King or destroy all sales training, Marketing Materials for the Products
containing Trademarks, and any remaining Products samples (not already
distributed or destroyed with destruction certified by Inyx). After any
termination, King will retain the right to use any sales training and Marketing
Materials developed under the auspices of the AMC during the term of this
Agreement, provided, however, that King will have no further right to use Inyx’s
name or logos in connection therewith.

 

 
9.8
Survival. The provisions of Articles 8 (to the extent applicable pursuant to
Section 9.9), 9, 10, and 11 and Sections 2.2(b) and 4.3(c) (with respect to
furnishing a final report) will survive any expiration or termination of this
Agreement.

 
CONFIDENTIAL TREATMENT

16

--------------------------------------------------------------------------------





 
9.9
Payments Upon Termination. (a) The expiration or termination of this Agreement
pursuant to this Article 9 will not release either party from any obligation to
pay to the other party any amounts accrued under Article 8 of this Agreement in
connection with activities completed, Marketing Costs accrued, and Net Sales
realized with respect to the period prior to the effective date of such
expiration or termination.

 

 
(b)
Within thirty (30) days after the expiration or termination of this Agreement,
Inyx will provide to the AMC and King (i) an Inyx Detail Report for the month
during which such expiration or termination occurs (and all Inyx Detail Reports
for prior months that were required to be submitted to the AMC and King pursuant
to Section 3.4 but were not submitted); (ii) a reasonably detailed statement of
Marketing Costs incurred by Inyx during the period of January 1 of the Calendar
Year in which such expiration or termination occurs through the effective date
of such expiration or termination; and (iii) a reasonably detailed statement of
costs and expenses incurred by Inyx in performing Excess Details, if any, during
such period.

 

 
(c)
Within thirty (30) days after the expiration or termination of this Agreement,
King will provide to the AMC and Inyx (i) a King Detail Report for the month
during which such expiration or termination occurs (and all King Detail Reports
for prior months that were required to be submitted to the AMC and Inyx pursuant
to Section 4.3 but were not submitted); (ii) a reasonably detailed statement of
Marketing Costs incurred by King during the period of January 1 of the Calendar
Year in which such expiration or termination occurs through the effective date
of such expiration or termination; (iii) a reasonably detailed statement of
costs and expenses incurred by King in performing Excess Details, if any, during
such period; and (iv) a statement of Net Sales during such period.

 

 
(d)
Within thirty (30) days after receipt of such information from King and Inyx,
the AMC will determine the net amounts due and or payable by Inyx and King, and
such amounts will be paid by the parties within thirty (30) days after such AMC
determination.

 
10.
COLLABORATION AGREEMENT

 

 
10.1
AMC and Dispute Resolution. (a) The parties acknowledge and agree that the
provisions with respect to the AMC in Article 2 of the Collaboration Agreement,
including the dispute resolution provisions in Section 2.7 of the Collaboration
Agreement, will apply with respect to the parties activities under this
Agreement.

 
CONFIDENTIAL TREATMENT

17

--------------------------------------------------------------------------------





 
(b)
In addition to the specific matters addressed in the Collaboration Agreement and
elsewhere in this Agreement, and subject to the other provisions of the
Collaboration Documents, including King’s final decision-making authority, as
set forth in Section 2.7(c) of the Collaboration Agreement, during the Term, the
AMC will approve the following:

 

 
(i)
marketing and promotion activities for the Products;

 

 
(ii)
the market definition against which the Products will be measured;

 

 
(iii)
Products production forecasts;

 

 
(iv)
Marketing Costs;

 

 
(v)
targets for sales force staffing, number, and frequency of quarterly and annual
Details;

 

 
(vi)
Products positioning, strategy, and objectives;

 

 
(vii)
determination of the format and quantities of promotional sales, marketing, and
educational materials for the Products that will be provided to the Physicians
called upon in the Details by either party’s sales representatives; and

 

 
(viii)
quantities and schedule of delivery of Products samples to be provided to each
party’s sales representatives and to the Physicians called upon in the Details
by each party’s sales force.

 

 
10.2
Recordkeeping and Audits. The parties acknowledge and agree that the provisions
governing recordkeeping and audit rights contained in Article 10 of the
Collaboration Agreement will apply with respect to the parties activities under
this Agreement and are incorporated herein.

 

 
10.3
Confidentiality. The parties acknowledge and agree that the confidentiality
obligations set forth in Section 12 of the Collaboration Agreement are
incorporated herein in their entirety.

 

 
10.4
Indemnification and Insurance. The parties acknowledge and agree that the
provisions governing indemnification and insurance contained in Article 13 of
the Collaboration Agreement will apply with respect to the parties activities
under this Agreement and are incorporated herein.

 

 
10.5
Competitor Products. Inyx acknowledges and agrees that it is subject to the
non-competition provisions of Section 7.1 of the Collaboration Agreement, which
provisions will continue throughout the term of the Collaboration Agreement
notwithstanding the termination or expiration of this Agreement.

 
CONFIDENTIAL TREATMENT

18

--------------------------------------------------------------------------------




11.
MISCELLANEOUS PROVISIONS

 

 
11.1
Notices. Except as otherwise specifically provided herein, any notice or other
documents to be given under this Agreement will be in writing and will be deemed
to have been duly given if sent by registered post, nationally recognized
overnight courier, or confirmed facsimile transmission to a party (followed by
hard copy by mail), or delivered in person to a party at the address or
facsimile number set out below for such party or such other address as the party
may from time to time designate by written notice to the other:

 
If to King:

 
King Pharmaceuticals, Inc.
501 Fifth Street
Bristol, Tennessee 37620
Attn: President
Facsimile: (423) 989-8006
 
with a copy to:

 
King Pharmaceuticals, Inc.
501 Fifth Street
Bristol, Tennessee 37620
Attn: Executive Vice President and General Counsel
Facsimile: (423) 989-6282
 
and
 
Jones Day
222 East 41st Street
New York, New York 10017
Attn: John J. Hyland, Esq.
Facsimile: (212) 755-7306
 
If to Inyx:

 
Inyx, Inc.
825 Third Avenue
40th Floor
New York, New York 10022
Attn: Chairman and CEO
Facsimile: (212) 838-0060


CONFIDENTIAL TREATMENT

19

--------------------------------------------------------------------------------




with a copy to:

 
Bennett Jones LLP
10th Floor, 10035-105 Street
Edmonton, Alberta
Canada T5J 3T2
Attn: Enzo J. Barichello, Q.C.
Facsimile: (780) 421-7951
 
Any such notice or other document will be deemed to have been received by the
addressee three (3) business days following the date of dispatch of the notice
or other document by post or, where the notice or other document is sent by
overnight courier, by hand, or is given by facsimile, simultaneously with the
transmission or delivery thereof.
 

 
11.2
Assignment. Inyx may not assign or otherwise transfer this Agreement or any
interest herein or right hereunder without the prior written consent of King,
and any such purported assignment, transfer, or attempt to assign or transfer
any interest herein or right hereunder will be void and of no effect. King may
freely assign and otherwise transfer this Agreement or any interest herein or
right hereunder without Inyx’s consent. Subject to the foregoing, this Agreement
will be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns.

 

 
11.3
Governing Law. This Agreement will be construed under and in accordance with,
and governed in all respects by, the laws of the State of New York, without
regard to its conflicts of law principles.

 

 
11.4
Non-Waiver. The failure of either party to enforce or to exercise, at any time
or for any period of time, any term of or any right arising pursuant to this
Agreement does not constitute, and will not be construed as, a waiver of such
term or right, and will in no way affect that party’s right later to enforce or
exercise such term or right.

 

 
11.5
Entire Agreement. This Agreement, together with the other Collaboration
Documents, contains all of the terms agreed to by the parties regarding the
subject matter hereof and thereof and supersede any prior agreements,
understandings, or arrangements between them, whether oral or in writing. This
Agreement may not be amended, modified, altered, or supplemented except by means
of a written agreement or other instrument executed by both of the parties
hereto. No course of conduct or dealing between the parties will act as a
modification or waiver of any provisions of this Agreement.

 

 
11.6
Consent to Jurisdiction. Each of the parties hereby submits to the exclusive
general jurisdiction of the courts of the State of New York and the courts of
the United States of America for the Eastern District of New York in any action
or proceeding arising out of or relating to this Agreement and to the
jurisdiction of the appellate courts to which appeals are required to be taken
from any of the foregoing. Each of the parties waives any defense of
inconvenient forum to the maintenance of any such action or proceeding. Any
party may make service on any other party by sending or delivering a copy of the
process to the party to be served at the address and in the manner provided for
the giving of notices in Section 11.1 above. Nothing in this Section 11.6,
however, will affect the right of any party to serve legal process in any other
manner permitted by law or equity.

 
CONFIDENTIAL TREATMENT

20

--------------------------------------------------------------------------------





 
11.7
Equitable Relief. Each party acknowledges that a breach by it of the provisions
of this Agreement cannot reasonably or adequately be compensated in damages in
an action at law and that such a breach may cause the other party irreparable
injury and damage. By reason thereof, each party agrees that the other party is
entitled to seek, in addition to any other remedies it may have under this
Agreement or otherwise, preliminary and permanent injunctive and other equitable
relief to prevent or curtail any breach of this Agreement by the other party;
provided, however, that no specification in this Agreement of a specific legal
or equitable remedy will be construed as a waiver or prohibition against the
pursuing of other legal or equitable remedies in the event of such a breach.
Each party agrees that the existence of any claim, demand, or cause of action of
it against the other party, whether predicated upon this Agreement, or
otherwise, will not constitute a defense to the enforcement by the other party,
or its successors or assigns, of the covenants contained in this Agreement.

 

 
11.8
Severability. In the event that any of the provisions or a portion of any
provision of this Agreement is held to be invalid, illegal, or unenforceable by
a court of competent jurisdiction or a governmental authority, such provision or
portion of provision will be construed and enforced as if it had been narrowly
drawn so as not to be invalid, illegal, or unenforceable, and the validity,
legality, and enforceability of the enforceable portion of any such provision
and the remaining provisions will not be adversely affected thereby.

 

 
11.9
Relationship of the Parties. The parties hereto are acting and performing as
independent contractors, and nothing in this Agreement creates the relationship
of partnership, joint venture, sales agency, or principal and agent. Neither
party is the agent of the other, and neither party may hold itself out as such
to any other party. All financial obligations associated with each party’s
business will be the sole responsibility of such party.

 

 
11.10
Counterparts. This Agreement will become binding when any one or more
counterparts hereof, individually or taken together, will bear the signatures of
each of the parties hereto. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original as against the party
whose signature appears thereon, but all of which taken together will constitute
but one and the same instrument.

 
CONFIDENTIAL TREATMENT

21

--------------------------------------------------------------------------------





 
11.11
Force Majeure. Neither party will be liable to the other party for any failure
to perform as required by this Agreement if the failure to perform is due to
circumstances reasonably beyond such party’s control including acts of God,
civil disorders or commotions, acts of aggression, fire, explosions, floods,
drought, war, sabotage, embargo, utility failures, material shortages, a
national health emergency, or appropriations of property. A party whose
performance is affected by a force majeure event will take prompt action using
its reasonable best efforts to remedy the effects of the force majeure event.
If, as a result of a force majeure event, a party is unable to fully perform its
obligations hereunder for any consecutive period of one hundred eighty (180)
days, the other party will have the right to terminate this Agreement, upon
providing written notice to the nonperforming party, such termination to be
effective thirty (30) days from the date of such notice.

 

 
11.12
Interpretation. The parties hereto acknowledge and agree that: (a) each party
and its representatives have reviewed and negotiated the terms and provisions of
this Agreement and have contributed to its revision; and (b) the terms and
provisions of this Agreement will be construed fairly as to each party hereto
and not in favor of or against either party regardless of which party was
generally responsible for the preparation or drafting of this Agreement.

 

 
11.13
Third Party Beneficiaries. This Agreement is not intended to confer upon any
non-party rights or remedies hereunder, except as may be received or created as
part of a valid assignment.

 

 
11.14
Use of Party’s Name. Except as expressly provided or contemplated hereunder and
except as otherwise required by applicable law, no right is granted pursuant to
this Agreement to either party to use in any manner the trademarks or name of
the other party, or any other trade name, service mark, or trademark owned by or
licensed to the other party in connection with the performance of the Agreement.
Notwithstanding the above, either party will be permitted to use the other
party’s name and marks, as may be required under applicable law, in connection
with securities or other public filings.

 
[Signatures on following page]
 
 
CONFIDENTIAL TREATMENT

22

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this Marketing and Promotion
Agreement as of the first date written above.
 

        KING PHARMACEUTICALS, INC.  
   
   
    By:   /s/ Brian Markison  

--------------------------------------------------------------------------------

Brian Markison   President and CEO

 

        INYX, INC.  
   
   
    By:   /s/ Jack Kachkar  

--------------------------------------------------------------------------------

Jack Kachkar   Chairman and CEO

 
 
 
 


CONFIDENTIAL TREATMENT


--------------------------------------------------------------------------------





SCHEDULE 2.2
 
TRADEMARKS
 




Country
 
Mark
 
Registration Number
 
U.S.
 
INTAL
 
876359
 
U.S.
 
TILADE
 
1259079
 
Canada
 
INTAL
 
164043
 
Canada
 
TILADE
 
394582
 



 


CONFIDENTIAL TREATMENT


--------------------------------------------------------------------------------





SCHEDULE 8.1
 
BASELINE AMOUNTS
 


 
Calendar Year
 
2005
 
2006
 
2007
 
2008
 
2009
 
2010
 
2011
 
2012
 
Net Sales
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 

 
Dollars in Millions




CONFIDENTIAL TREATMENT


--------------------------------------------------------------------------------


 